Exhibit 10.2 

 

Participant Name:

 

Name of Plan: 2016 Omnibus Incentive Plan

 

Employee Number:

 

Grant Name:

 

Grant Date:

 

Performance Period:

 

Total Restricted Stock Units:

 

Form of Restricted Stock Unit Contract

 

(Performance-Based Vesting)

 

This Contract, by and between Arch Coal, Inc., a Delaware corporation (the
“Company”), and ____ (the “Participant”), is made and entered into as a separate
inducement in connection with the Participant’s employment and not in lieu of
any salary or other compensation for the Participant’s services, pursuant to
which the Company has awarded restricted stock units (the “Units”) to the
Participant, subject to the provisions of the Arch Coal, Inc. 2016 Omnibus
Incentive Plan (as may be amended from time to time, the “Plan”), a copy of
which has been made available to the Participant, and to the terms and
conditions set forth below, which constitute the entire understanding between
the Company and the Participant with respect to this Contract.

 

This Contract is executed as of the Grant Date.

 



  Arch Coal, Inc.           [Name]   [Title]

 





 

ACKNOWLEDGMENT

 

Please click the ‘accept’ button below to confirm your acceptance of the terms
and conditions of this Contract and of the Plan within 60 days of issuance of
this Contract.  By confirming acceptance, you (a) acknowledge receipt of a copy
of the Plan; (b) represent that you have read and are familiar with the terms of
the Plan and this Contract; (c) accept the Units subject to all of the terms and
provisions of this Contract and of the Plan under which it is granted, as the
Plan may be amended in accordance with its terms; and (d) agree to accept as
binding, conclusive and final all decisions or interpretations of the Board of
Directors of the Company (the “Board”) or the Personnel & Compensation Committee
of the Board (the “Committee”) concerning any questions arising under the Plan
with respect to this Contract.      

 

 

 

 

Terms and Conditions of Restricted Stock Unit Contract

 

(Performance-Based Vesting)

 

1.Definitions. Capitalized terms not otherwise defined herein have the meanings
set forth in the Plan.

 

2.Vesting Conditions. The Units will vest to the extent that both the “Service
Condition” (as defined in Section 2(a)) and the “Performance Condition” (as
defined in Section 2(b)) are satisfied. For purposes of illustration only, if
the Service Condition is satisfied with respect to 60% of the Units and the
Performance Condition is satisfied with respect to 50% of the Units, then 30% of
the Units will vest, and the remaining 70% of the Units will be forfeited.

 

a.Service Condition. The “Service Condition” will be satisfied with respect to
100% of the Units if the Participant does not experience a Termination of
Service prior to the last day of the Performance Period (the “Performance Period
End Date”). If the Participant experiences a Termination of Service prior to the
Performance Period End Date, the Service Condition will be deemed satisfied to
the extent, if any, provided in Section 9.

 

b.Performance Condition. The “Performance Condition” will be satisfied with
respect to between 0% and 100% of the Units based on the highest VWAP (as
defined in Section 20) for any period of 90 trading days during the Performance
Period, as follows:

 

VWAP Percentage Satisfied Below $65 0% $65 25% $85 50% $105 75% $125 or higher
100%

 

If the VWAP is between any of the two prices set forth in the table above, the
percentage of the Performance Condition that will be satisfied will be subject
to straight-line interpolation between the percentages corresponding to such
prices.

 

3.Payout of Award. Subject to the provisions of this Contract and the Plan, the
Participant is awarded the aggregate number of Units set forth in this Contract,
evidencing the right to receive an equivalent number of shares of Class A Common
Stock (“Shares”). Settlement of vested Units will be made by payment in Shares
on the date determined in accordance with Section 10.

 

4.Non-transferable. The Participant agrees that the Units may not be sold,
assigned, transferred, pledged, hypothecated or otherwise disposed of.

 

5.Change in Control. In the event of a Change in Control prior to the
Performance Period End Date, (a) the Service Condition will be deemed satisfied
with respect to 100% of the Units, and (b) the Performance Condition will be
deemed satisfied with respect to between 0% and 100% of the Units, as determined
in accordance with Section 2(b); provided that, for such purpose, the VWAP will
be deemed to equal the greater of (i) the price or implied price per Share in
such Change in Control or (ii) the highest VWAP for any period of 90 trading
days during the portion of the Performance Period ending on the day prior to
such Change in Control (or the entire such portion of the Performance Period, if
fewer than 90 days).

 



2 

 

 

6.Tax Withholding. The Participant hereby authorizes withholding from payroll
amounts payable hereunder, and any other amounts payable to the Participant, and
otherwise agrees to make adequate provision for, any amounts required to satisfy
the federal, state, local and foreign tax withholding obligations of the Company
that arise in connection with the Units, including as a result of the vesting or
settlement thereof (the “Withholding Obligations”). At the Participant’s
election, the Company will withhold (i.e., “net settle”) from the number of
Shares otherwise deliverable on settlement of the Units a number of such Shares
with a Fair Market Value (as of the date that the Withholding Obligations arise)
equal to the maximum statutory amount necessary to satisfy the Withholding
Obligations (or such lesser amount, as elected by the Participant). The Company
will have no obligation to deliver payment in settlement of the Units until the
Withholding Obligations have been satisfied by the Participant.

 

7.Restrictions on Grant and Payout of Award. The grant of the Units and any
settlement thereof will be subject to compliance with all applicable
requirements of federal, state or foreign law. No Shares may be issued hereunder
if the issuance of such Shares would constitute a violation of any applicable
federal, state or foreign securities laws or other laws or regulations or the
requirements of any stock exchange or market system upon which the Shares may
then be listed. The inability of the Company to obtain from any regulatory body
having jurisdiction or authority, if any, deemed by the Company’s legal counsel
to be necessary to the lawful delivered of any Shares subject to the Units will
relieve the Company of any liability in respect of the failure to deliver such
Shares as to which such requisite authority will not have been obtained;
provided that, in such case, the Company will pay to the Participant, on the
date on which such Shares otherwise would have been delivered, cash in an amount
equal to the value of such Shares as of such date. As a condition to the
settlement of the Units, the Company may require the Participant to satisfy any
qualifications that may be necessary or appropriate to evidence compliance with
any applicable law or regulation and to make any representation or warranty with
respect thereto as may be requested by the Company.

 

8.Fractional Shares. The Company will not be required to issue fractional Shares
upon the vesting of the Units.

 

9.Termination of Service.

 

a.Death or Disability. In the event of the Participant’s Termination of Service
at any time prior to the Performance Period End Date due to the Participant’s
death or Disability, the Service Condition will be deemed satisfied with respect
to 100% of the Units, and the Units will remain subject to the Performance
Condition.

 

b.Without Cause, For Good Reason or Retirement. In the event of the
Participant’s Termination of Service at any time prior to the Performance Period
End Date by the Company without Cause or by the Participant for Good Reason or
due to Retirement, the Service Condition will be deemed satisfied with respect
to a percentage of the Units equal to (i) 100%, multiplied by (ii) a fraction,
the numerator of which is the number of days during the period beginning on the
Grant Date and ending on the date of such Termination of Service, and the
denominator of which is 1,095. Such Units for which the Service Condition is
deemed satisfied will remain subject to the Performance Condition, and the
remaining such Units will be forfeited.

 

c.Resignation. In the event of the Participant’s Termination of Service at any
time prior to the Performance Period End Date by the Participant other than for
Good Reason or due to Retirement, all unvested Units will be forfeited.

 

d.For Cause. In the event of the Participant’s Termination of Service at any
time prior to the Performance Period End Date by the Company for Cause, all
Units, whether vested or unvested, will be forfeited.

 



3 

 

 

10.Settlement of Units. To the extent that the Units vest in accordance with
this Contract, such vested Units will be settled on (or within five business
days after) the earlier of (a) the Performance Period End Date or (b) the date
on which a Change in Control occurs.

 

11.Holding Requirement. Upon settlement of the Units in Shares in accordance
with this Contract, such Shares will be freely transferable by the Participant
except to the extent provided in this Section 11. The Shares that are delivered
to the Participant on “net settlement” of the Units in accordance with Section 6
(assuming for such purposes that the Participant had elected to satisfy the
Withholding Obligations with respect to such Shares by having the Company
withhold a number of such Shares with a Fair Market Value (as of the date that
such Withholding Obligations arise) equal to the maximum statutory amount
necessary to satisfy such Withholding Obligations) are referred to herein as the
“Net Shares”.

 

a.50% of the Net Shares may not be transferred by the Participant until the
Participant has satisfied the Company’s stock ownership guidelines applicable to
the Participant. From the date that the Participant satisfies such guidelines,
the Net Shares will be freely transferable by the Participant except to the
extent that such transfer would cause the Participant to cease to satisfy such
guidelines.

 

b.Notwithstanding Section 11(a), (i) in the event of a Change in Control or the
Participant’s Termination of Service for any reason, the Net Shares will be
freely transferable from the applicable settlement date, and (ii) the Net Shares
may at any time be transferred to a trust of which the Participant is a
beneficial owner or to an entity owned or controlled by the Participant.

 

12.Restrictive Covenants. In consideration of the grant of the Units, the
Participant agrees to the following restrictive covenants:

 

a.Non-Competition and Non-Solicitation. During the period beginning on the Grant
Date and ending on the earlier of (i) the first anniversary of the Participant’s
Termination of Service for any reason or (ii) the date on which a Change in
Control occurs, the Participant will not engage in any Competitive Activity (as
defined in Section 20(a)) or Solicitation Activity (as defined in Section
20(d)).

 

b.Confidentiality. The Participant will at all times keep secret and
confidential all Confidential Information (as defined in Section 20(c)) that the
Participant acquires or has acquired in connection with or as a result of the
performance of services for the Company unless (i) the Company otherwise
consents or (ii) the Participant is legally required to disclose such
Confidential Information by a court of competent jurisdiction.

 

c.Non-Disparagement. The Participant will at all times not knowingly make any
statement, written or oral, that disparages the business or reputation of the
Company or any of its Subsidiaries or the officers or directors of any of them.
The Company’s officers and directors will not knowingly make any statement,
written or oral, that disparages the business or reputation of the Participant.

 

Notwithstanding anything in this Contract to the contrary, if the Participant
breaches in any material respect any of the restrictive covenants set forth in
this Section 12, the Units, whether vested or unvested, will be forfeited in
their entirety (which forfeiture will be the Company’s sole remedy in the event
of such breach).

 



4 

 

 

13.Stockholder Rights. The Participant will have no rights as a holder of Shares
with respect to the Units granted hereunder. Notwithstanding the foregoing, the
Participant will have the right to receive a cash payment (the “Dividend
Equivalent Payment”) with respect to the Units (if any) that vest pursuant to
this Contract, subject to withholding pursuant to the terms of this Contract and
the Plan, in an amount equal to the aggregate cash dividends that would have
been paid to the Participant if the Participant had been the record owner, on
each record date for a cash dividend during the period from the Grant Date
through the settlement date of the Units, of a number of Shares equal to the
number of Units that actually vest under this Contract. The Dividend Equivalent
Payment will be made on the applicable settlement date of the Units. The
Participant will not be entitled to receive any payments with respect to any
non-cash dividends or other distributions that may be made with respect to
Shares (but, for clarity, the Units will be subject to adjustment for such
non-cash dividends or other distributions pursuant to Section 12.07(a) of the
Plan).

 

14.Effect of Award on Employment. Nothing in this Contract will be construed to
affect in any way the right of the Company to terminate the employment of the
Participant at any time for any reason, with or without Cause.

 

15.Further Assurances. Each of the parties hereto agrees to execute and deliver
all consents and other instruments and take all other actions deemed necessary
or desirable by counsel for the Company to carry out each provision of this
Contract and the Plan.

 

16.Governing Law. The validity, interpretation, performance and enforcement of
this Contract will be governed by the laws of the State of Delaware, determined
without regard to its conflicts of law provisions.

 

17.Contract Governs. In the event of any conflict between the terms of this
Contract and the Plan or any other documents or materials provided to the
Participant related to the Units, the terms of this Contract will control.

 

18.Deferral. In the event that the Participant is eligible to participate in a
deferred compensation plan sponsored by the Company, payments under this
Contract may be permitted to be deferred under such plan. The terms, conditions
and requirements for such deferral will be governed by such plan.

 

19.Clawback Policy. As partial exchange for the incentive compensation set forth
in this Contract, by accepting the terms of this Contract the Participant agrees
as follows: (i) the Participant agrees to be bound fully by the terms of the
Company’s Compensation Recoupment Policy, dated as of February 26, 2015 (as may
be amended from time to time, the “Clawback Policy”), and that the compensation
set forth in this Contract, including any amounts subsequently awarded or paid
to the Participant under the terms of this Contract, constitutes
“performance-based compensation” as defined in the Clawback Policy and (ii) any
amendments to the Clawback Policy necessary to comply with applicable law will
be applicable to the Participant.

 



5 

 

 

20.Certain Definitions.

 

a.“Competitive Activity” means the Participant’s participation, without the
written consent of the General Counsel of the Company, in the management of any
Competitive Operation. Competitive Activity will not include (i) the mere
ownership of securities in any enterprise or (ii) participation in the
management of any enterprise or any business operation thereof, other than in
connection with a Competitive Operation of such enterprise.

 

b.“Competitive Operation” means the business operation of any enterprise if such
operation engages in substantial and direct competition with any business
operation actively conducted by the Company or its divisions and Subsidiaries on
the date of the Participant’s Termination of Service. A business operation will
be considered a Competitive Operation if such business sells a competitive
product or service that constitutes (i) 15% of that business’s total sales or
(ii) 15% of the total sales of any individual subsidiary or division of that
business and, in either event, the Company’s sales of a similar product or
service constitutes (x) 15% of the total sales of the Company or (y) 15% of the
total sales of any individual Subsidiary or division of the Company.

 

c.“Confidential Information” means information relating to the Company’s, its
divisions’ and Subsidiaries’ and their successors’ business practices and
business interests, including, but not limited to, customer and supplier lists,
business forecasts, business and strategic plans, financial and sales
information, information relating to products, process, equipment, operations,
marketing programs, research or product development, engineering records,
computer systems and software, personnel records or legal records.

 

d.“Solicitation Activity” means the Participant’s solicitation for employment or
retention, hiring or retention, without the written consent of the General
Counsel of the Company, of any person employed or retained by the Company on, or
during the six months preceding, the date of the Participant’s Termination of
Service.

 

e.“VWAP” means the volume weighted average price of a Share for any period of
90-trading days during the Performance Period (i) as reported for such period by
Thomson Reuters or (ii) if the volume weighted average price is not available
from Thomson Reuters for such period, as reported for such period from a
different third party source selected by the Company.

 

 



6 

 



